State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: August 11, 2016                   D-45-16
________________________________

In the Matter of ANONYMOUS, an
   Applicant for Admission to               MEMORANDUM AND ORDER
   the Bar.
________________________________


Calendar Date:   June 23, 2016

Before:   Garry, J.P., Rose, Lynch, Clark and Aarons, JJ.

                             __________


Per Curiam.

      Applicant passed the February 2014 New York State bar exam
and the State Board of Law Examiners certified him for admission
to this Court (see 22 NYCRR 520.7). This Court's Committee on
Character and Fitness has completed its investigation of
applicant's application for admission, including a personal
interview of applicant (see 22 NYCRR 805.1).

      Applicant, who resides in Florida, also passed the Florida
and New Jersey bar exams after law school graduation. In October
2015, the Florida Board of Bar Examiners recommended that
applicant be denied admission in Florida and that he be
disqualified from reapplying for two years. Applicant's
application for admission in New Jersey is pending. Applicant
has a criminal record, including minor thefts and driving under
the influence, and many traffic violations. He also exhibited a
lack of candor on his law school applications with respect to his
background, and the Florida Board enumerated multiple examples of
false or misleading answers on the applications. He admitted
that his lack of candor was caused in part by his concern that
disclosure would cause denial of his law school applications.

      We conclude that applicant does not presently possess the
character and general fitness requisite for an attorney and
counselor-at-law and we therefore deny his application for
admission (see Judiciary Law § 90 [1] [a]).
                        -2-                  D-45-16

Garry, J.P., Rose, Lynch, Clark and Aarons, JJ., concur.



ORDERED that the application for admission is denied.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court